Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant remarks filed 07/29/2022.
	The applicant submits that the proposed amendments overcome the previous 112b rejections. 
The examiner agrees. Regarding the 112b rejections of claims 25 and 28 the specification offers sufficient definition of meso-scale as to mean between 2 – 50 nm, and macro-scale is considered sufficiently described in consideration of the applicant’s remarks. Thus, the rejections are overcome. 
Next, the applicant submits that the previously cited art does not teach the newly amended limitations appearing in the independent claims of “adjusting one or more gases of a process environment” wherein further being defined by the amendments in dependent claim 3 as argon, oxygen, and nitrogen. Specifically, the applicant states that Sutcliffe’s reference to a vacuum chamber fails to meet the claimed limitations. 
The examiner respectfully disagrees. The use of a vacuum environment serves the same purpose as filling the processing environment with an inert gas which is to reduce the likelihood of unintentional reactions of volatile deposition material with the ambient environment. Then, the removal of ambient gas to create a vacuum meets the limitation of “adjusting one or more gases of a process environment”. Further, as oxygen and nitrogen are present in atmospheric air composition then then the limitations of claim 3 are also taught. 
Separately, while not currently cited, it is known in the art to control the processing environment to contain inert gases during material deposition processes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 – 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Muffoletto, US20010051231A1 (in IDS). 

Regarding claim 1, Muffoletto teaches manufacturing method of a component of an electrical energy storage system (manufacturing substrate for use in a battery)[0020], comprising:
(1 a) forming a layer on a substrate, including: depositing a starting material in a particulate form (spray or vapor deposited particles)[0006] on the substrate (depositing material onto substrate)[0006]; and applying incident energy on the deposited starting material to consolidate the deposited starting material and form the layer on the substrate (intermixing deposited materials with a high energy laser beam)[0018]; and
(1 b) repeating (1 a) one or more times (sequential deposition and mixing are performed to achieve desired thickness)[0024]
wherein forming (1a) includes adjusting one or more gases of a process environment (under vaccum)[0024]

Regarding claim 6, Muffoletto teaches the manufacturing method of claim 1, wherein the substrate includes an organic or inorganic material (metal, metal alloy, or metal oxide substrate)[0006].

Regarding claim 9, Muffoletto teaches the manufacturing method of claim 1, wherein applying the incident energy includes applying electromagnetic energy, acoustic energy, or an electron beam (laser beam)[0018].

Regarding claim 10, Muffoletto teaches the manufacturing method of claim 1, wherein applying the incident energy includes applying a laser beam (laser beam)[0018].

Regarding claim 11, Muffoletto teaches the manufacturing method of claim 10, wherein applying the laser beam includes applying a pulsed laser beam (pulse rate of laser beam)[0027].

Claims 1, 3, 5 6, 8 – 10, 15, 16, 18  - 23, 28, and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sutcliffe, US20200215810A1. 

Regarding claim 1, Sutcliffe teaches manufacturing method of a component of an electrical energy storage system, comprising:
(1 a) forming a layer on a substrate, including: depositing a starting material in a particulate form on the substrate (depositing powder material onto substrate)[0004]; and applying incident energy on the deposited starting material to consolidate the deposited starting material and form the layer on the (using an electron beam to sinter powder particles)[0004]; and
(1 b) repeating (1 a) one or more times (multiple layers)[0004]
	wherein forming (1a) includes adjusting one or more gases of a process environment (controllable vacuum chamber)[0006].

Regarding claim 3, Sutcliffe teaches the manufacturing method of claim 1, wherein the gases of the a process environment include one or more of argon, oxygen, and nitrogen (controllable vacuum chamber)[0006](atmospheric air contains oxygen and nitrogen).

Regarding claim 5, Sutcliffe teaches the manufacturing method of claim 1, wherein depositing the starting material includes depositing the starting material to form a powder layer on the substrate or a previously deposited layer of material (multiple layers)[0004].

Regarding claim 6, Sutcliffe teaches the manufacturing method of claim 1, wherein the substrate includes an organic or inorganic material (inherent as this encompasses all materials). 

Regarding claim 8, Sutcliffe teaches the manufacturing method of claim 1, wherein forming the layer on the substrate or a previously deposited layer of material is performed without use of a chemical additive (sintering deposited metallic powder)[0003][0010].

Regarding claim 9, Sutcliffe teaches the manufacturing method of claim 1, wherein applying the incident energy includes applying electromagnetic energy, acoustic energy, or an electron beam (electron beam)[0009].

Regarding claim 10, Sutcliffe teaches the manufacturing method of claim 1, wherein applying the incident energy includes applying a laser beam (laser beam)[0006].

Regarding claim 15, Sutcliffe teaches the manufacturing method of claim 1, wherein the method comprises adjusting a distance between a deposition head and the substrate after consolidation of a layer of material and before repeating (build platform is lowered upon solidification of a powder layer)[0004].

Regarding claim 16, Sutcliffe teaches the manufacturing method of claim 1, wherein the method comprises adjusting a distance between an energy source head and the substrate after consolidation of a layer of material and before repeating (build platform is lowered upon solidification of a powder layer)[0004].

Regarding claim 18, Sutcliffe teaches the manufacturing method of claim 17, wherein the electrical energy storage material (e.g., electrochemically active, electrically conductive, ionically conductive) accounts for at least about 90% by weight of a total weight of the starting material (metallic powder with no additives)[0004]

Regarding claim 19, Sutcliffe teaches the manufacturing method of claim 1, wherein the particulate material includes one or more different materials (sintering deposited metallic powder)[0003][0010](varied composition of powder)[0009].

Regarding claim 20, Sutcliffe teaches the manufacturing method of claim 1, wherein the particulate material is an organic or inorganic material (sintering deposited metallic powder)[0003][0010].

Regarding claim 21, Sutcliffe teaches the manufacturing method of claim 1, wherein the particulate material is a composite of ceramic materials or ceramic and metallic materials (sintering deposited metallic powder)[0003][0010].

Regarding claim 22, Sutcliffe teaches the manufacturing method of claim 1, wherein the particulate material is deposited with or without a chemical additive (sintering deposited metallic powder)[0003][0010].

Regarding claim 23, Sutcliffe teaches the manufacturing method of claim 1, wherein one or more of the particulate materials undergo chemical reaction with one or more of the particulate materials during the manufacturing method (sintering deposited metallic powder)[0003][0010](varied composition of powder)[0009].

Regarding claim 28, Sutcliffe teaches the electrical energy storage material of claim 24, wherein the electrical energy storage material forms a macro-scale structure without use of a chemical additive (larger than 1 micron).

Regarding claim 38, Sutcliffe teaches a manufacturing method of a component of an electrical energy storage system, comprising:
(3a a) forming a layer on a substrate, including: depositing a starting material in a particulate form on the substrate (depositing powder material onto substrate)[0004]; and applying incident energy on the deposited starting material to consolidate the deposited starting material and form the layer on the (using an electron beam to sinter powder particles)[0004]; 
(3 b) repeating (3 a) one or more times;
(3 c) applying incident energy on the consolidated material;
(3 d) repeating (3 c) one or more times; and
(3 e) repeating (3 a-3 d) one or more times (assessing the quality of deposition as well as the degree of sintering)[0016][0017]
wherein forming (1a) includes adjusting one or more gases of a process environment (controllable vacuum chamber)[0006]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 7, 17, 24 – 27, and 29 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe, US20200215810A1 as applied to claim 1 above, and further in view of Panat, US20200112030A1.

Regarding claim 2, Sutcliffe teaches the manufacturing method of claim 1.
Sutcliffe does not teach wherein the starting material in the particulate form includes particles having sizes in a range of about 0.001 μm to about 1000 μm, about 0.001 μm to about 500 μm, or about 0.001 μm to about 200 μm.
Panat teaches an additive manufacturing method for manufacturing a battery component [0005][0033] wherein the starting material deposited on the substrate has a size of 100 μm to 5 cm [0035][0045] and is taught to be selected to optimize surface area, and liquid flow [0045]. 
Then, it would have been obvious to one of ordinary skill in the art to combine the teaching for particle sizes of starting material as in Panat with the method of Sutcliffe to optimize the surface area of the resulting battery component. 

Regarding claim 4, Sutcliffe teaches the manufacturing method of claim 1, 
Sutcliffe does not teach wherein depositing the starting material includes depositing the starting material through a set of nozzles or an extrusion system (rake, roller, or other spreading device)[0004].
Panat teaches wherein depositing the starting material includes depositing the starting material through a set of nozzles or an extrusion system (spray nozzles of aerosol-jet)[0065].

Regarding claim 7, Sutcliffe teaches the manufacturing method of claim 1, 
Sutcliffe does not teach wherein forming the layer on the substrate or a previously deposited layer of material is performed while heating the substrate.
Panat teaches wherein forming the layer on the substrate or a previously deposited layer of material is performed while heating the substrate (heating the substrate to remove residual solvent)[0040].

Regarding claim 17, Sutcliffe teaches the manufacturing method of claim 1.
Sutcliffe does not teach wherein the component is an electrical energy storage material of the electrical energy storage system, and the starting material includes an electrochemically active material, an electrically conductive material, and/or an ionically conductive material.
Panat teaches wherein the component is an electrical energy storage material of the electrical energy storage system, and the starting material includes an electrochemically active material, an electrically conductive material, and/or an ionically conductive material (lattice structure made of carbonaceous materials)[0050].

Regarding claim 24, Panat teaches an electrical energy storage material formed by the manufacturing method of claim 1 (electrode lattice structure)[0050].

Regarding claim 25, Sutcliffe teaches the electrical energy storage material of claim 24.
Sutcliffe does not teach wherein the electrical energy storage material includes a material deposited on the substrate or a previously deposited layer or material, and wherein the material has meso-scale porosity.
Panat teaches wherein the electrical energy storage material includes a material deposited on the substrate or a previously deposited layer or material, and wherein the material has meso-scale porosity (pore size 0.005 – 500 μm)[0044].

Regarding claim 26, Sutcliffe teaches the electrical energy storage material of claim 24.
	 wherein the substrate includes an organic or inorganic material (inherent in Sutcliffe)
Further, Panat teaches wherein the substrate includes an organic or inorganic material (metallic, polymer, and ceramic substrate)[0039].

Regarding claim 27, Sutcliffe teaches the electrical energy storage material of claim 24. 
Sutcliffe does not teach wherein the electrical energy storage material includes pores, and wherein at least some of the pores are in fluid communication with an environment exterior to the electrical energy storage material.
	Panat teaches wherein the electrical energy storage material includes pores, and wherein at least some of the pores are in fluid communication with an environment exterior to the electrical energy storage material (pores which provide liquid flow through the electrode matrix)[0044][0045].

Regarding claim 29, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Sutcliffe teaches wherein a thickness of the consolidated electrical energy storage material is controllable (layering of the sintered powder material)[0003][0004]

Regarding claim 30, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Panat teaches wherein a grain orientation of the consolidated electrical energy storage material is controllable (choosing shape of lattice)[0010]

Regarding claim 31, combined Sutcliffe teaches the electrical energy storage material of claim 24, 
Further, Panat teaches wherein a grain size of the consolidated electrical energy storage material is controllable (size of truss particles)[0033][0034].

Regarding claim 32, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Panat teaches wherein the particulate material includes one or more different materials (different types of nanoparticles)[0035].

Regarding claim 33, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Panat teaches wherein the particulate material is an organic or inorganic material (different types of nanoparticles)[0035].

Regarding claim 34, the electrical energy storage material of claim 24, 
Further, Panat teaches wherein the particulate material is a composite of one or more different ceramic materials or ceramic and metallic materials (different types of nanoparticles)[0035].

Regarding claim 35, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Sutcliffe teaches wherein the particulate material is deposited with or without a chemical additive (sintering deposited metallic powder)[0003][0010].

Regarding claim 36, combined Sutcliffe teaches the electrical energy storage material of claim 24. 
Further, Panat teaches wherein the electrical energy storage material thickness is scalable beyond 1 μm (controlling dimensions of lattice through truss particles sizes)[0034].

Regarding claim 37, Sutcliffe teaches a manufacturing method of a component of an electrical energy storage system, comprising:
(3a a) forming a layer on a substrate, including: depositing a starting material in a particulate form on the substrate (depositing powder material onto substrate)[0004]; and applying incident energy on the deposited starting material to consolidate the deposited starting material and form the layer on the (using an electron beam to sinter powder particles)[0004];
(2 b) repeating (2 a) one or more times (multiple layers)[0004];
(2 c) forming a second layer on the first layer, including: depositing a second starting material on the first layer; and applying incident energy on the deposited second starting material to consolidate the deposited second starting material and form the second layer on the first layer (multiple layers)[0004]; and
(2 d) repeating (2 c) one or more times.
wherein forming (1a) includes adjusting one or more gases of a process environment (controllable vacuum chamber)[0006]
Sutcliffe does not teach wherein the second starting material has a different chemical composition than the first starting material
	Panat teaches wherein the second starting material has a different chemical composition than the first starting material (layers of different compositions)[0028][0040]. Then, it would have been obvious to one of ordinary skill in the art to combined the teaching of layers of different compositions as in Panat into the structure of Sutcliffe as an obvious design choice. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe, US20200215810A1 as applied to claim 10 above, and further in view of Dave, US20170090462A1.

Regarding claim 12, Sutcliffe teaches the manufacturing method of claim 10. 
Sutcliffe does not teach wherein applying the laser beam includes applying a q-switched continuous wave laser beam.
Dave teaches an additive manufacturing process wherein laser sintering of a deposited metal powder is performed using a q-switched continuous wave laser beam [0015][0017][0020][0035]. Then, it would have been obvious to one of ordinary skill in the art to apply a q-switched continuous laser beam as show by Dave for the sintering laser in Sutcliffe as an obvious design choice.

Regarding claim 13, Sutcliffe teaches the manufacturing method of claim 10. 
Sutcliffe does not teach wherein applying the laser beam includes applying an about 1070 nm fiber q-switched continuous wave laser beam.
Dave teaches an additive manufacturing process wherein laser sintering of a deposited metal powder is performed using a q-switched continuous wave laser beam [0015][0017][0020][0035]. Then, it would have been obvious to one of ordinary skill in the art to apply a q-switched continuous laser beam as show by Dave for the sintering laser in Sutcliffe as an obvious design choice.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcliffe, US20200215810A1 as applied to claim 10 above, and further in view of Yee, US20200156035A1.

Regarding claim 14, Sutcliffe teaches the manufacturing method of claim 10. 
Sutcliffe does not teach wherein applying the laser beam includes scanning a focused or defocused laser beam.
	Yee teaches an additive manufacturing method for producing battery components wherein a deposited material is deposited onto a substrate and laser sintered using a focused laser beam [0007][0637]. Then, it would have been obvious to one of ordinary skill in the art to use a focused laser as taught in Yee in the laser sintering of Sutcliffe as an obvious design choice. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724